DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.

Claim Status
Claims 1, 10-11, and 20 are currently amended.
Claims 2-8, 12-18, and 21-31 have been presented in original form.
Claims 9 and 19 have been canceled.
Claims 1-8, 10-18, and 20-31 are currently pending in the application.

Remarks
6.	The indicated allowability of claims 4-6, 10, 14-16, and 20 is withdrawn in view of the newly discovered reference(s) to He et al. (US 2013/0248602).  Rejections based on the newly cited reference(s) follow. The delay in citation of the He et al. reference is regretted.

Claim Objections
7.	Claim 8 is objected to because of the following informalities: substitute “a subsequent imaging parameter” with – the subsequent imaging parameter – (see line 2).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-6, 10-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (US 2013/0248602) (“He”).
Regarding claim 1, He discloses a method for adjusting imaging parameters of barcode reader, the method comprising:
capturing, by an imaging assembly, an initial image of a target object having an indicia thereon, wherein the imaging assembly captures the initial image according to an initial imaging parameter (see fig. 5, step 202; and para. 0025); 
attempting to decode the indicia from the initial image (see fig. 5, steps 208 and 210; and para. 0027); 
responsive to being unable to decode the indicia, detecting a substantially static presence of the target object within a field of view (FOV) of the imaging assembly (see para. 0031 – “If the target is not successfully read in step 210, then the controller 54 determines, in step 222, a brightness level of a background region in which at least a part of the illuminated target is located. The background region is the region around the target, i.e., the region against or in which the target is displayed, marked, or contained.”); and
responsive to detecting the substantially static presence of the target object within the FOV, adjusting the initial imaging parameter to a subsequent imaging parameter, wherein the subsequent imaging parameter is different than the initial imaging parameter (see para. 0032 – “If the target brightness level of the background region is in the upper range, then the controller, in step 220, reduces the exposure time, e.g., by a factor of, for example, two or more, before recapturing the image in step 202. If the target brightness level of the background region is in the lower range, then the controller, in step 220, increases, e.g., by a factor of, for example, two or more, the exposure time before recapturing the image in step 202. The imaging exposure control of step 220 can be performed by adjusting the duration of the exposure of the imager 26 and/or by adjusting the duration of the illumination of the illumination LEDs 42.”),
	wherein the initial imaging parameter includes one or more of an illumination value or an exposure period (para. 0032). 

Regarding claim 2, He further discloses capturing, by the imaging assembly, a subsequent image of the target object according to the subsequent imaging parameter; and attempting to decode the indicia from the subsequent image (para. 0032).

Regarding claim 3, He further discloses:
responsive to successfully decoding the indicia from the initial image, generating a successful decode message (para. 0027 – “If the target is successfully read in step 210, then the controller 54 sends the target data or results to a remote host and causes an annunciator to beep in step 212 to indicate that a successful read has been achieved, after which the reading operation ceases at end step 214.”); and
responsive to being unable to detect the substantially static presence of the target object within the FOV, capturing, by the imaging assembly, a subsequent image of an environment within the FOV according to the initial imaging parameter (see paras 0028-0029). 

Regarding claim 4, He further discloses wherein attempting to decode the indicia further includes determining an image quality of the initial image (paras. 0028-0030). 

Regarding claim 5, He further discloses wherein the subsequent image parameter is determined based on the image quality (paras. 0028-0032).

Regarding claim 6, He further discloses wherein the image quality of the initial image is indicative of a brightness associated with at least a portion of the initial image paras. 0028-0030).

Regarding claim 10, He further discloses wherein the initial imaging parameter is adjustable via user interface, and the indicia in the target object contains a barcode (paras. 0002 and 0005).

Regarding claim 11, He an apparatus for adjusting imaging parameters of barcode reader, comprising:
a housing (20) (see para. 0022); 
an imaging assembly configured to capture an initial image of a target object having an indicia thereon, wherein the target object is within a field of view of the imaging assembly, and wherein the imaging assembly captures the initial image according to an initial imaging parameter (see paras. 0022 and 0025);
a controller communicatively coupled to the imaging assembly, the controller having a processor and a memory, the memory storing instructions that, when executed by the processor (para. 0024 and 0040), cause the controller to:
transmit an image-capture signal to the imaging assembly, the image-capture signal causing the image assembly to capture the initial image of the target object parameter (see para. 0025);
attempt to decode the indicia from the initial image (para. 0027);
responsive to being unable to decode the indicia, detecting a presence of the target object within a field of view (FOV) of the imaging assembly (see para. 0031); and
responsive to detecting the presence of the target object within the FOV, adjusting the initial imaging parameter to a subsequent imaging parameter, wherein the subsequent imaging parameter is different than the initial imaging parameter (see para. 0032),
wherein the initial imaging parameter includes one or more of an illumination value or an exposure period (para. 0032).

Regarding claim 12, He further discloses wherein the imaging assembly captures a subsequent image of the target object according to the subsequent imaging parameter; and wherein the instructions further causes the controller to:
transmit a subsequent image-capture signal to the imaging assembly, the subsequent image-capture signal causing the imaging assembly to capture the subsequent image, and
attempt to decode the indicia from the subsequent image. (See para. 0032)

Regarding claim 13, He further discloses wherein the imaging assembly further captures a subsequent image of an environment within the FOV according to the initial imaging parameter; and wherein the instructions further causes the controller to:
responsive to successfully decoding the indicia from the initial image, generating a successful decode message (para. 0027); and
responsive to being unable to detect the substantially static presence of the target object within the FOV, transmit a subsequent image-capture signal to the imaging assembly, the subsequent image-capture signal causing the imaging assembly to capture the subsequent image of an environment within the FOV according to the initial imaging parameter (para.0028-0030). 

Regarding claim 14, He further discloses wherein the instructions, when executed by the processor, further causes the controller to determine an image quality of the initial image when attempting to decode the indicia from the initial image (paras. 0028-0030). 

Regarding claim 15, He further discloses wherein the instructions, when executed by the processor, further causes the controller to adjust the initial imaging parameter to the subsequent image parameter based on the image quality (paras. 0028-0032).

Regarding claim 16, He further discloses wherein the image quality of the initial image is indicative of a brightness associated with at least a portion of the initial image paras. 0028-0030).

Regarding claim 20, He further discloses wherein the initial imaging parameter is adjustable via user interface, and the indicia in the target object contains a barcode (paras. 0002 and 0005).
Allowable Subject Matter
11.	Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Claims 21-31 are allowable over the prior art of record.
13.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claims, wherein detecting the substantially static presence of the target object within the FOV of the imaging assembly further comprises detecting the substantially static presence of the target object within the FOV of the imaging assembly for greater than a threshold duration (as recited in claims 7 and 17); and responsive to being unable to decode the indicia, detect a presence of the target object with the FOV in excess of a minimum duration threshold (as recited in claims 21 and 31).

Conclusion
14.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL A TAYLOR/Examiner, Art Unit 2887   

/THIEN M LE/Primary Examiner, Art Unit 2887